 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY A. BUSH,                                    Case No.: 20cv0180 LAB (KSC)
12                                     Petitioner,
                                                         SUMMARY DISMISSAL OF
13   v.                                                  SUCCESSIVE PETITION PURSUANT
                                                         TO 28 U.S.C. § 2244(b)(3)(A)
14   G. MATTESON, Warden, et al.,
                                                         GATEKEEPER PROVISION;
15                                  Respondents.         DENYING IFP REQUEST AS MOOT;
                                                         DECLINING TO ISSUE
16
                                                         CERTIFICATE OF APPEALABILITY
17
18         Petitioner, a state prisoner proceeding pro se, has filed a Petition for a Writ of Habeas
19   Corpus pursuant to 28 U.S.C. § 2254, challenging his 1995 conviction in San Diego County
20   Superior Court case number SCD108063. (ECF No. 1 at 1.) Petitioner has also filed a
21   request to proceed in forma pauperis (“IFP”), (see ECF No. 2), which the Court denies as
22   moot because this case is summarily dismissed pursuant to 28 U.S.C. § 2244(b)(3)(A) as
23   discussed below.
24                 PETITION BARRED BY GATEKEEPER PROVISION
25         The instant Petition is not the first Petition for a Writ of Habeas Corpus Petitioner
26   has submitted to this Court challenging his 1995 conviction in San Diego County Superior
27   Court case number SCD108063. On January 25, 2001, Petitioner filed in this Court a
28   Petition for a Writ of Habeas Corpus challenging this same conviction. (See ECF No. 1 in

                                                     1
                                                                                  20cv0180 LAB (KSC)
 1   S.D. Cal. Civil Case No. 01cv0142 BEN (NLS).) On November 27, 2002, this Court
 2   denied the petition on the merits. (See ECF No. 32 in S.D. Cal. Civil Case No. 01cv0142
 3   BEN (NLS).) On February 29, 2008, the Ninth Circuit reversed in part and affirmed in
 4   part the denial of the petition and remanded for a hearing. See Bush v. Pliler, et al., No.
 5   04-56348, 268 Fed.Appx. 577 (9th Cir. 2008). On December 1, 2008, this Court held an
 6   evidentiary hearing, and on March 3, 2009, this Court denied the petition on the merits.
 7   (See ECF Nos. 82, 90 in S.D. Cal. Civil Case No. 01cv0142 BEN (NLS).) Petitioner
 8   appealed, and on February 16, 2011, the Ninth Circuit Court of Appeals affirmed the
 9   district court decision denying habeas relief. See Bush v. Pliler et al., No. 09-55465, 413
10   Fed.Appx. 996 (9th Cir. 2011).
11         On August 9, 2019, Petitioner again filed a Petition for a Writ of Habeas Corpus in
12   this Court challenging this same conviction. (See ECF No. 1 in S.D. Cal. Civil Case No.
13   19cv1508 CAB (NLS).) On September 16, 2019, this Court dismissed the action without
14   prejudice to Petitioner obtaining an Order from the Ninth Circuit Court of Appeals
15   authorizing the filing and consideration of a successive petition. (See ECF No. 2 at 2 in
16   S.D. Cal. Civil Case No. 19cv1508 CAB (NLS).)
17         In the instant Petition, Petitioner again seeks to challenge his 1995 conviction and
18   sentence. (See ECF No. 1 at 1.) Petitioner acknowledges that his is not his first federal
19   petition for a writ of habeas corpus challenging this same conviction. (See id. at 18.)
20   “Before a second or successive application permitted by this section is filed in the district
21   court, the applicant shall move in the appropriate court of appeals for an order authorizing
22   the district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A); -
                                                                                 see also ------
                                                                                   - ---  Burton
23   v. Stewart, 549 U.S. 147, 153 (2007) (a petition is “second or successive” where the
24   petitioner challenges “the same custody imposed by the same judgment of a state court” as
25   in a prior petition.) Even were Petitioner able to demonstrate that his petition falls within
26   the statutory provisions allowing for permission to file a second or successive habeas
27   petition, see 28 U.S.C. § 2244(b)(2)(A)-(B), Petitioner must still first obtain authorization
28   from the Ninth Circuit Court of Appeals to file a petition in this Court. See 28 U.S.C.

                                                   2
                                                                                 20cv0180 LAB (KSC)
 1   § 2244(b)(3)(A); see also Morales v. Sherman, No. 17-56304, ___ F.3d ___, 2020 WL
 2   486169, at *2 (9th Cir. Jan. 30, 2020) (per curiam) (recognizing that 28 U.S.C.
 3   § 2244(b)(3)(A) is “a provision that bars district courts from entertaining a second or
 4   successive petition unless its filing has first been authorized by the court of appeals.”)
 5         In the instant case, Petitioner did not check any box in the section of the petition
 6   form asking whether the Ninth Circuit Court of Appeals has granted permission to file a
 7   second or successive petition. (See ECF No. 1 at 18.) Petitioner offers nothing to show
 8   that he sought and received permission from the Ninth Circuit Court of Appeals to file the
 9   instant Petition.
10                           CERTIFICATE OF APPEALABILITY
11         A certificate of appealability (“COA”) is required to appeal to the court of appeals
12   “the final order in a habeas corpus proceeding in which the detention complained of arises
13   out of process issued by a State court,” and is warranted “only if the applicant has made a
14   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(1)(A) and
15   (c)(2). “When the district court denies a habeas petition on procedural grounds without
16   reaching the prisoner’s underlying constitutional claim, a COA should issue when the
17   prisoner shows, at least, that jurists of reason would find it debatable whether the petition
18   states a valid claim of the denial of a constitutional right and that jurists of reason would
19   find it debatable whether the district court was correct in its procedural ruling.” Slack v.
20   McDaniel, 529 U.S. 473, 484 (2000). Here, because Petitioner previously filed a petition
21   challenging his 1995 conviction which was denied on the merits, and there is no indication
22   Petitioner has received permission from the Ninth Circuit Court of Appeals to file a
23   successive petition, the Court is not persuaded that Petitioner has shown “jurists of reason
24   would find it debatable whether the district court was correct” in dismissing the instant
25   petition for lack of authorization. See 28 U.S.C. § 2244(b)(3)(A); 28 U.S.C. § 2253(c);
26   Burton, 549 U.S. at 153; Slack, 529 U.S. at 484. Accordingly, the Court declines to issue
27   a COA.
28   ///

                                                   3
                                                                                  20cv0180 LAB (KSC)
 1                                       CONCLUSION
 2         Because there is no indication that the Ninth Circuit Court of Appeals has granted
 3   Petitioner leave to file a successive petition, this Court cannot consider the Petition.
 4   Accordingly, the Court DISMISSES this action without prejudice to Petitioner filing a
 5   petition in this Court if he obtains the necessary order from the Ninth Circuit Court of
 6   Appeals and DENIES Petitioner’s IFP request [ECF No. 2] as moot.             The Court
 7   DECLINES to issue a COA. The Clerk of Court is directed to send Petitioner a blank
 8   Ninth Circuit Application for Leave to File a Second or Successive Petition Under 28
 9   U.S.C. § 2254 together with a copy of this Order.
10         IT IS SO ORDERED.
11   DATED: February 4, 2020                     ___________________________________
                                                 Hon. Larry Alan Burns
12
                                                 Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                             20cv0180 LAB (KSC)
